Title: To George Washington from William Gordon, 16 February 1786
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] Feby 16. 1786

Yesterday I recd from Boston the box with the shrubs. They look as well as I could expect, & am greatly obliged to you for them. How far the severe frosts may have damaged them, must be left to the approaching spring to discover. I have some thoughts of taking a number of them with me to London. Should Providence fix me in that spot or neighbourhood, shall endeavour to furnish your garden & shrubbery, with flowers & plants, that may keep up the remembrance of an absent friend.
Since writing about the Memoir &c. have had an opportunity of satisfying myself as to several particulars. Still I am obliged to you, for what you have written.
The enemy came out in force from Philadelphia to surprize the Marquis; but I have not yet met with positive proof of their being commanded by Genl Howe in person. This matter I shall be able to ascertain when in London.
I rejoice most sincerely, that the difficulties respecting the navigation of the Patowmack decrease instead of increasing.

The obliging manner in which your Excellency & your Lady have been pleased to accept the trifling token of my strong gratitude is peculiarly pleasing.
When young people fulfill engagements of long standing, they do themselves honour & prove the genuineness of their affections. May your nephew & niece live long mutual blessings to each other; & a joy & comfort to all around them. I pray to be kindly remembered to them; as also to the Dr & his lady & children at Alexandria; not forgetting Mr & Mrs Lund Washington, & upon no account my young friend.
Have reason for thankfulness, that upon the whole we enjoy good health.
Have drawn out the cypher (which I shall enclose) & given a specimen of the mode of working with it. To you it may have no novelty. I remain with sincerest regards Your Excellency’s very humble servant

William Gordon


Col. Henley is likely to be a widower in a short time.

